UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2343



DELORES A. WRIGHT,

                                              Plaintiff - Appellant,

          versus


T. ROWE PRICE ASSOCIATES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
3206-MJG)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ* and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Delores A. Wright, Appellant Pro Se. Emmett Francis McGee, Jr.,
Beth A. Winograd, PIPER, MARBURY, RUDNICK & WOLFE, L.L.P., Balti-
more, Maryland, for Appellee.



     *
       Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Delores A. Wright appeals the district court’s order granting

the Defendant’s motion for summary judgment in her employment dis-

crimination suit.   We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Wright v. T. Rowe

Price Associates, Inc., No. CA-98-3206-MJG (D. Md. Sept. 3, 1999).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
September 2, 1999, the district court’s records show that it was
entered on the docket sheet on September 3, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2